243 F.2d 667
Robert D. ELBERT, Appellant,v.UNITED STATES of America, Appellee.
No. 13618.
United States Court of Appeals District of Columbia Circuit.
Argued April 18, 1957.
Decided April 25, 1957.
Petition for Rehearing In Banc Denied May 7, 1957.

Mr. George C. Dreos, Washington, D. C., for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Joel D. Blackwell, Asst. U. S. Attys., were on the brief, for appellee.
Before DANAHER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant asks us to reverse his conviction of robbery. There was ample and substantial evidence to support the jury's verdict. The charge as given was adapted to the issues and clearly adequate for the guidance of the jury. Moreover, there was no objection by appellant to the charge before the jury retired to consider its verdict, Rule 30, Fed.R.Crim. P., 18 U.S.C.A. There is no error.


2
Affirmed.